,:.!’

       I. /

,.




                                OFFICE                OF THE ATTORNEY            GENERAL   OF TEXAS
                                                                        AUSTIN




              BoaorabloIL.                       L.     l%lamm,   Jr.

              coaulty                Audftor

              Polk          couaty

              LirlngetoR,                      TexM



                                                                                                !\
              Dears&m                                                   OpinioaX0. 0~~F@-J
                                                                        Ret       himQrion.r”,~r
                                                                            Cotuaty              prohibit-
                                                                            od rrar beina----1y     intew-
                                                                            eabM in eontraotwth~qxuef.
                                                                            ,a




                                 “tcpli/polkCounty buy Gaeoiine, Oil and
                            Crease zrom t&s Arkanear Fuel it011 Oompany, of
                            Shnr6por$, Ia. through it* agenoya* Corrlgan,
                            Texas and oao o? tiv~Comn~is~lonofsa half in-
                            terestin the agonayI~a
                        Arti    373, Vern0.0~‘~
                                             Annotated Texas Penal =odo,
              read8 a0 follovmt
Honorable 3h.L. HIMOII, Jr.,         Pas* 1


          *fr   any   offio*r   of   any oouaty,
                                             or of any
      city or town,shall beoono in any manner peou-
     nluily IntersstodIn auy oontraota nade by
      auoh oouaty, oity or town, through Its agents,
     or otherwIe8, for the oonrrtruotlon   OT repair
     of any bridge, road, &met, allay or house,
     or any other work undertaken by suoh dounty,
      city or town, or sh6ll boooma IBtsm8ted In
      any bid or propowl for such work or In ths
     ~u~ohaee OP sale of anything marlsfor or on
  ~aOOOUllt   Of 6uoh OOUty, Oily   Or t.Ora;02 Who
      till  00BtmOt  f-Op Op X’OOaiV,O3ly m0B.y  Op
     property, or the repxwrontativeof either, or
      any emolument or advantagewhatsoarer In oon-
      eidsratlonof auoh bid, proposal, oontraet,
      purohase or sale, ha &all be fined not les8
      than rift7 nor wee than five hundred dollars.**
          In the ease of Rigby v1 State, 10 S.W. 760, a
oountp oommlaaionereold two mler to his county and wacl
botiPted under the sbova quoted artiole of the Penal Cade.
%?iquote iron the oourt’s dsolslon an followclr
           Manifestly, the Legislature, in enaot-
     ing the statute, intended thereby to proteot
     omntieil, oities and towns from offloial
     poulattfon. Suoh pasulationwas the ~41
     sought to bo mt~prea~ed~ and the oktut.
     mtrikar at the very root of the evil, by mah-
     ing it an 0ireM0+ for any orriasr of a ewn-
     ty, oity or tarn to bsooab interentsdpeou-
     n$arlly in nattorclwherein such oorporationa
     are lntoreated.     The purpose of auoh artatute
     1s to prevent offiolal WagiF’ from baing
     remd and operated to prey upon the tr6a-
     SUP~CI~ or oountierr,   oitiea and torrmr)to pm-
     rent the 0frioOrs of m&Oh oorporatlonsrrt3=
     ueing their offioial knowledge and influenO0
     to their individualpsouniary advantage iB
     the rinanolal transaotIont3    OS such.
     Our oon#truotIonof the statute ie thAt.1;
     inhibita every orfioer or a oounty, olty or
     tam fpcjmselling to or puroha~ing from suoh
     oar-oration    any property whatever.m
          It IS OUT opinion that the oontraot and sale men-
tioned In your letter is in violation 0r Artiole 373, Penal
.




    Honorable E, L. Hinson, Jr., Page 3


    Code or Texas,and we answer ymr question Ir;the negative.
              yurthsnkore,we oall your attention to Artlole 2340,
    Vernon*s Annotated Texas Civil Ctatutaa,which provides:
                nBe@re entering  upon the dutierrof their
        offloo, the oounty judge and eaoh oomissIoner
        shall take the offioial oath, and shall also
        take a written oath that he will not he direot-
        ly or lndireotly interestedin any eontract
        with, or olals against, the oountp ie whioh he
        resides,    exoept suoh warrant8a# nay'ieeue to
        him as fee8 of offioe. Eaah conmissioner
        ahaJ.1exeoute a bond to be approvedby the
        oounty judge in the aum of three thousand dol-
        lars, payable to the oouaty treamrer, oondi-
        tioned for the faithful performanaeof the
        duties of his oi’fIo4, that he will Parrover
        to hia oounty all moneys Illegally paid to
\
        him out of oounty funds, a6 voluntary payments
        or otherwise,and that he will not vote or
        give his oonsant to pay out oountg fund8 ex-
        cept for lawful purpoam3.*
                                          VerY truly your8
                                     ATTCRNEYGEHE3ALOP TKXAS

                                     By     fig.        +-&L
                                                                  /--
                                                Wm. J. Fanning
                                                      AssfstaBt


    WJF;GO